                        Case 1:20-mj-00885-AWA Document 17 Filed 12/01/20 Page 1 of 2
                                                                                                                      201 W. 5th St., Room 3200
                                                    UNITED STATES DISTRICT COURT                                         Austin, Texas 78701
                                                                                                                           (512) 916-5297
                                                         Western District of Texas
                                                        U.S. Pretrial Services Office                                 111 E. Broadway, Suite A105
                                                                                                                         Del Rio, Texas 78840
                                                                                                                             (830) 703-2096

                                                                                                                     511 E. San Antonio, Room 380
                                                                                                                      El Paso, Texas 79901-2401
                                                                                                                            (915) 534-6758

                                                                                                                         100 E. Wall, Suite 152
                                                                  Austin Office                                       Midland, Texas 79701-9998
                                                                                                                            (915) 570-0014
            REBECCA M. SAHD
      Chief Pretrial Services Officer                          December 1, 2020                                            410 S. Cedar Street
                                                                                                                           Pecos, Texas 79772
           CARLOS URRUTIA                                                                                                    (915) 445-2578
  Deputy Chief Pretrial Services Officer
                                                                                                                   727 E. Durango Blvd., Room A636
              OSCAR TORRES                                                                                          San Antonio, Texas 78206-1204
Asst. Deputy Chief Pretrial Services Officer                                                                                (210) 472-4053

             ANTONIO ACOSTA                                                                                             800 Franklin, Suite 319
             NORMA ARANDA                                                                                              Waco, Texas 76701-1934
            IVONNE CASTANON                                                                                                (254) 750-1525
            CARMEN HERRERA
             JAMES NOWLIN
             STACIE SALINAS
            SYLVIA VILLALBA
  Supervising Pretrial Services Officers



          U. S. Magistrate Judge Andrew Austin

          Re:        Defendant:                Brannen Mehaffey
                     Docket No.:               A20-MJ-00885 (1)
                     Bond Violation Report - No Action Requested

          Honorable Magistrate Judge Andrew Austin:

          On October 28, 2020, the defendant was released by your honor on a personal recognizance bond with
          pretrial supervision. The defendant is pending disposition for violation of Title 21 U.S.C. 846.

          Pretrial Services alleges that the defendant violated the condition(s) of release by failing to refrain from
          any use or unlawful possession of a narcotic drug and other controlled substances.

          On November 2, 2020, the defendant submitted a urinalysis and results were presumptively positive for
          cocaine. The urinalysis was sent to the lab for additional testing, and the results confirmed positive for
          cocaine.

          One of the defendant’s conditions of release is to participate in a drug evaluation or treatment as directed
          by Pretrial Services. The defendant is currently enrolled in 30-days residential treatment at Any Length
          Retreat in Pflugerville, Texas. This officer respectfully recommends that the defendant be allowed to
          remain in said residential treatment program.

          This information is being provided to the court as information only, and no action is being requested at this
          time. The U.S. Attorney's office has been advised of this violation and our proposed course of action at
          this time.

          If any further information should be required, please contact this officer at 512-916-5296.




                                  “... striving to exemplify the highest ideals and standards in community corrections.”
         Case 1:20-mj-00885-AWA Document 17 Filed 12/01/20 Page 2 of 2
Respectfully submitted,




Kyona Stubbs
U.S. Pretrial Services Officer

Place: Austin, Texas
Date: December 1, 2020



ORDER OF COURT


Considered and ordered this 1st day of December, 2020, and ordered filed and made a part of
the records in the above case.

The Court does concur     U        The Court does not concur




Judge Andrew Austin
U.S. Magistrate Judge


pc:    U.S. District Judge
       Defense Counsel
